DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41: the limitation “with an estimated annual fuel reduction savings of about 10% for a single aircraft” is indefinite since it does not specify with respect to what benchmark the 10% is measured.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannen (NPL “Aging Aircraft”) in view of Duschek (WO 2009/086804 A1: references to the text are to the appended translation document) and Charles et al. (US 2007/0284939 A1) with evidentiary support from Lowell (NPL “Landing Gear Program Provides Overhaul Alternative”), Bhargava (US 8,109,464 B2) and Lee et al. (NPL “Product lifecycle management in aviation maintenance, repair and overhaul”).
Regarding claims 38 and 42-44: Brannen teaches that airlines maintain fleets of aircraft an “must decide either to repair or replace older planes” (page 437, first indent) and that it is “substantially less expensive” to overhaul existing aircraft than to buy new aircraft, and that “[a]s long as it costs less to repair an older aircraft than to buy a new one, and as long as the older airplanes have sound airframes that will last several more years, airlines are most likely to invest in maintenance” (page 437, bottom of page). Brannen does not discuss landing gear specifically, but may be relied upon for airlines operating fleets of aging aircraft.
Duschek teaches retrofitting (¶ 0018: “Conventional aircraft can be equipped or retrofitted relatively easily with a nose landing gear according to the invention”) aircraft with controllable electric drive motor assemblies (5) integrated into nose or main landing gear (¶ 0030: such as the nose landing gear) wheels (2) controllable to drive the aircraft during ground travel without reliance on operation of aircraft engines (“The thrust of the main engines is no longer required for taxiing”), and tow vehicles (¶ 0021: “is not dependent on tow tractors… acts as its own tugboat”); controlling the electric drive motor assemblies and driving the retrofitted aircraft with the controllable electric drive motor assemblies without reliance on the operation of the aircraft engines and attachment to tow vehicles during ground travel between landing and takeoff (¶ 0021, below “241”: “fully automatic docking/departure and taxiing of an aircraft“). 
It is noted that landing gear must be regularly overhauled regardless of retrofit “about every 10 years or 18,000 cycles” (Lowell page 11, left column), which means that at the 20 year mark all aircraft in an airline’s fleet should be due for a landing gear overhaul. An airline operating a fleet of aging aircraft such as in Brannen, would have found it obvious to identify “older airplanes [having] sound airframes that will last several more years” to invest in maintenance as taught by Brannen because it is “substantially less expensive” to overhaul existing aircraft than to buy new aircraft (Brannen page 437). 
In the process of doing so, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have retrofitted those aircraft with controllable electric drive motor assemblies as taught by Duschek for the purposes of reducing the fuel costs of using the main engines to taxi and costs associated with dedicated ground tugs (Duschek ¶ 0003, 0018), and reducing noise and exhaust emissions from engine taxiing (¶ 0021, at “227”). 
Duschek is silent to the operation of aircraft brakes. However, a person having ordinary skill in the art at the time of the invention would have been aware that use of the flight engines for taxiing causes brake wear and significantly increases the frequency of brake repair (Bhargava c. 1, ℓ. 45-50). Charles teaches an electric taxi drive motor (40) for aircraft landing gear which may be operated as a motor to drive the aircraft on the ground (¶ 0020) and as a generator to reduce the ground speed of the aircraft (¶ 0022). Charles further teaches that such dual mode electric motor/generator systems can be used exclusively for braking in aircraft and that such methods may optionally be used with the taxi drive motor (¶ 0022: last six lines). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the electric drive motors of Duschek to operate as generators applying a braking force as taught by Charles for the purpose of reducing wear on the aircraft brakes.
Duschek is silent to operating aircraft for an additional 5-10 years after retrofit, however it is well established in the art to operate an aircraft for at least 25 years, resulting in 5 years after a 20 year retrofit; Lee teaches that “the life span of an aircraft is over 30 years” (page 296, left column). Applicant has admitted that the median length of service is 30-35 years before retirement, with it being known to operate aircraft for over 40 years (Specification page 1, 1st paragraph of the Background of the Invention).
Brannen discloses that, as of 1990, 31.5% of aircraft in America are over 20 years old (page 432, 1st paragraph under heading III), and that although the “economic design life of a typical aircraft is 20 years or 60,000 cycles”, many aircraft are operated past that point and more are expected to exceed this point in the future (page 433, 1st indent). Brannen teaches that airlines maintain fleets of aircraft and “must decide either to repair or replace older planes” (page 437, first indent) and that it is “substantially less expensive” to overhaul existing aircraft than to buy new aircraft, and that “[a]s long as it costs less to repair an older aircraft than to buy a new one, and as long as the older airplanes have sound airframes that will last several more years, airlines are most likely to invest in maintenance” (page 437, bottom of page). Brannen predicts that “aging aircraft will continue to be operated in large numbers” (page 437, bottom of middle paragraph). Brannen suggests that retrofitting an aircraft motivates the airline to continue operation of the retrofitted aircraft (page 463, top paragraph). Brannen additionally discloses that when aircraft are retired from civilian fleets, they are not generally scrapped but rather continue to operate as freighters or even for other carriers (page 463, bottom paragraph which extends to page 464).
Further, a person having ordinary skill in the art at the time of the invention would have been aware that conventional ground operations of aircraft, relying on aircraft main engines or external tow vehicles, results in an associated level of wear and tear and potential damage. Use of the flight engines for taxiing causes brake wear and significantly increases the frequency of brake repair (Bhargava c. 1, ℓ. 45-50). Ground operations which do not involve the use of the aircraft main engines or external tow vehicles will by definition eliminate the associated and inherent wear caused by use of the main engines or tow vehicles.
It is also considered that one skilled in the art would recognize that a reduction in wear or damage to a component consequently results in an extension in the life of the component, since the life of a structural component is generally defined by the amount of damage, wear or fatigue it can endure while still performing its intended function. Charles teaches that a reduction in the amount of braking force produced by the aircraft brakes results in “less wear to the consumable (and often expensive) brake rotors and brake stators” (Charles ¶ 0022). Bhargava relates the reduction in wear to an increase in useful life by saying that using a taxi drive system results in “lower maintenance, and less wear (and thus longer useful life) of the main engine(s)” (Bhargava c. 5, ℓ. 27-33) and “less wear and longer useful life of the aircraft brakes” (Bhargava c. 5, ℓ. 33-36).
It therefore would have been obvious to a person having ordinary skill in the art at the time of the invention to have operated the aircraft, having had overhauled landing gear at 20 years of service, for at least an additional 5 to 10 years beyond the 20 year mark, because it is cheaper to maintain existing aircraft than purchase new aircraft and because it is well known and conventional to operate aircraft for at least this length of time. In so doing, at least some 20 year old aircraft in the airline’s fleet would be retrofitted with electric taxi landing gear and operated for an additional 5-10 years.
Regarding claim 39: Brannen, as modified by Duschek and Charles, provides the method of claim 38, further comprising controlling operation of the electric drive motor assemblies to reduce the retrofitted identified aging aircraft’s ground travel speed without application of the retrofitted identified aging aircraft’s brakes (Charles ¶ 0022: “It will be recognized that the magnetic interaction between the generator rotor and generator stator tends to resist rotation of the aircraft wheel, and therefore the generator itself will provide additional braking for the aircraft”) while continuing to drive the retrofitted identified aging aircraft with the controllable electric drive motor assemblies during the time period (as outlined regarding claim 38 above), and reducing maintenance and maintenance costs for the retrofitted identified aging aircraft’s brakes during the time period (this is inherent due to the use of electric taxi wheels and the non-use of aircraft main engines, brakes or towing tugs; Duschek teaches that no tugs or main engines are required in ¶ 0021, at “222”, Charles that brake wear is reduced in ¶ 0022, Bhargava that brake wear is reduced in c. 1, ℓ. 45-50).
Regarding claim 40: Brannen, as modified by Duschek and Charles, provides the method of claim 38, further comprising controlling operation of the electric drive motor assemblies to move the retrofitted identified aging aircraft without attachment to tow vehicles (Duschek ¶ 0021: at “222”) during the time period, avoiding damage to the retrofitted identified aging aircraft landing gear and airframe caused by attachment to tow vehicles (if no tow vehicles are used, this damage is inherently avoided), and reducing maintenance and maintenance costs for the retrofitted identified aging aircraft's landing gear and airframe while moving the retrofitted identified aging aircraft without attachment to tow vehicles during the time period (this is inherent due to the use of electric taxi wheels and the non-use of aircraft main engines, brakes or towing tugs; Duschek teaches that no tugs are required in ¶ 0021, Charles that brake wear is reduced in ¶ 0022, Bhargava that brake wear is reduced in c. 1, ℓ. 45-50).
Regarding claim 41: Brannen, as modified by Duschek and Charles, provides the method of claim 38, further comprising retrofitting each nose landing gear wheel (Duschek ¶ 0018: retrofit; ¶ 0030: nose landing gear) on the identified aging aircraft with an electric drive motor controllable to move the nose landing wheels at a desired speed and torque during ground travel (Duschek ¶ 0021: starting three lines above “241”) and driving the retrofitted identified aging aircraft at the desired speed and torque for the time period (as indicated regarding claim 38 above) with an estimated annual fuel reduction savings of about 10% for a single aircraft (since the fuel savings result from cutting operation of the main engines during ground operations and seeing as Duschek teaches a method step of not using the main engines during ground operation, Duschek must inherently provide these savings).

Response to Arguments
Applicant’s arguments with respect to claim(s) 38-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647